OFFICE      OF   THE    ATTORNEY         GENERAL    OF    TEXAS
                                   AUSTIN




Eo(onorablrII.A* Jamiaon, coml*'
nopu-tmont  of bnklng
Au8tla 14, Tenr




           Tour 1d.t.r OS X8
or thlr d8p8rtm8nt r8lprdl
r0ii0wO I

                                                     ing   8nd   Loan
                                                      l   oooaalons with
                                                          the omditlon




                                            l 7, 1945 thm tku  fioak-
                                          adto you thr otl~lnal
                              H Whloh 888 8nd 18 th8 b8818 rOr OtU
                               M  iA8OLVUt OOaditlon,    8lOw  with
                              A.8 that rahtod    to th8 rub)eot m8tt.r.
                              ph Of OUT tlWWAitt81. 18tt8r 8t8t8d:
                        f8 thUOrOr8      tr8n8mittl~ to no0
                         gW8UWIt     t0  tb QrOV18iOKi8      Of  i3*8-
            :;O. 1s Of th8 uW8 Of 'hX88 Rirl8tirP(            to
            B'~ilding8md h8A M8OOi8tic               8?ll88-8 h8VO
            d8t8Eaii8d tbt       8Ubj8Ot   888OC
                                               “i’8tiOn    i8 8O&UOt-
            18% it8    bU8i8888   8Otlt?8- t0 hW,        18 f81110& t0
            Omply 81th th. l&r, it8 U88t8            8r8   1880    th8li
            it8 li8bilitf8.      - lnoludlu 811 it8 c8pita1
            ItOOk - 8nd lr crnduotlag ltr burinorr In 80.
            Utn88?8 Ed      un8uthoriz8d Oal%aLlr. It 18 OtiC
            definite oiinion that prompt 8t8pr a!-ooldb8
            tsk8n   to brIn:- 8bout the rOVOC8tlCll        Of   thlm
            888OaiBtiO0'8 right       t0  do bu8bl888 8n4 tt8 8P-
uoaonblo 8. A.                 Ju.aoa,              ~6. a


            pointmoat                of    l     rooolro?           thonof  to? th0
            p ur p olswimu~upl~
                     w                                                ltiura.'
                      7?.     mpm                   WW  d~iaOm               tbt              at      8   O~f8?0,#0
   with        Mr.      Bu8ot     OB             alay  aB Lo            ruggoot8d                   t&t       tko      BMk-
   la@ Cori8oimot                              8hoaM kko                twa r~iilr                        #top8 a8
   ret      out       bolawr

           ‘(1) bpO8iiiUuy    ?OpWOt th AttO?MR
   -8-1      to do t-0   thing w lob will brlu about
   th8 ?8vOOatlOa l$ tho A8ooO~tioa*B right   t0 (0
   burlaorr 8ti   th8 appOinti&   Oi 8 ?OOdV8? th8?8Oi
   fO?       th8      gU?pO80             Of     WAIL&@           UQ      iti         8?f8i?&

            =(a)                ?hro\lgh          ll o ffiOi8188t li8Ul th8 AI-
   8OOi8tiOn'8                  p?dt             t0 do buOlaoo8 fa h=O.
          *Ia rlw of th8 i8ot tbt thuo rugg88tioM
   Ubr808  8 proooduro which ha8 not boon follorod In
   ?OOpOOt t0 ?iO? 8lt&WtlOm Ot 8 8upU8bl8     B8tUn
   W8      r:.Otid           1E 8     t0        ?808iV@          JOU?           Oi?bid                O@liOll              to
   th8 8??#t                  tmt         it      IO   OU?       dUt7           ia     the         p?Ui888            t0
   do tho#o                thh@           l-8?8t.a                above.
                     -EiU4O?OZ8,                   undo?         8dviO8             Of       O??iOO         COuIuOi,
   WO h8VO p?8Ouol8dth8t the                                     juri8diOtioo                        l? th8 Colmb-
   81OnO?            008000          UpOA th8              ?.18tiOC               O? 8 mtk?                     t0    thC
   AttO?ur                  O0n8r81,      whioh p?UwQtiOa           ha8     88br808d                                            tho
   thOUght                t&t       t&8  Or?iO8 Or   t&O   ALtO?MY          aa~8-1                                         8itOr
   8ami~g                     a11     th8 ?88t8 WOUid     UOO   it8     010     u8e?OtiO8
   80    t0          tho     8dVi88bilitJ                  Of    iMsitUtio(                        b&81         ~?00806-
    lw.               In     Oth8?        words, it              h88      bran             our aoariotlo8
    th8t it Im Out duty tW?d8tO          8 lltU8tiOn t0 the
    Attoraoy GUeX81       8nd t0 88t Out thonla tho b88io   Of
    OU? ~i8W8 ?O? WMoh ?888-        th0  h8t  @OntOM   O? th0
    e?u&?qh     in OU? 18ttO?    Ot d8tO DCC8mbOr 7, 1913
    qUOt& 8boto     lXp?O880d   OU? dOiiCit0  Opinion 80 tC
    Wh8t        8hOUid           b8  dOnO,           but        pCh8pO               th8          lrp?088iOn               do00
    fill          8hO?t        Of   8 ?8QU88t.

           ‘A* to the 88co5d rstarrno8 we war0 of tho opla-
    ion at tho tlw rho lottor of d8to moatlonod wno t?oa8-
    8ittO& t0 YOU tbt  th8 8albLll1145
                                     Of    thB peldt      t0 d0
    bwlaro   ud roroo8tIom o? the ASOOohtiOa’8       ati?tO?
    would ?8qui?o lo~.rt8Otioa, OU? Vi.WO la thi8 ?88QOOt
    bvin(             bean      8aqyrod ??OB 8 ?88di5g                                       Of     ta0    Rot00 Of
    Doolalono,                 under Artlolo fU3la-15,Vo?n0ri*8                                             Anootatd
i.iooO?8bl8     8.     A.      Julooa,       &W&8     a




       ~xaa      statotu,           wnloh rofonnoo                  la ma rollart
                     l‘SUtUtO .8P th O?iSbw#                               l-
              8laaloaar to maul lortltluto as nuther-
              itr or buildlry aad laa8 laaaoiatio8, with
              prorlalon          llxlry      tauo         or “a4        actloa,w
              hold to authorlao oaamioolo~r~o                             amulmut
              0s pu8it 0glt by 00u-t lotba.                               8bnw 1. Lou
              s.‘“?I&i&l&!.             &   tw       h88.a       (CiTr    A;.P.)    bo   8.
                ..


                     %a        tho 8UbjOOt Of 8~U111lU3 the                         ABO0@iatioa*O
        pemlt        to do buoinooo         it -8   au? tho   t th8t WO h8(.
        9erh898 gOa              80 ?8? 80 OU? 8Ut&?itr    %   th0 p?d888
        pOmltt8d la              our letter    of d8tO Juae m4, 1945, 8 COpf
        OS whloh lo lnoloood. YOU will note the m opocltl-
        aally 8dTiOOd tho Board 0; Dlrooton of tho A88Oai8tion
        t&t   ‘the Oondition Ot tho 888OOhtiofJ i0 luo h
                                                       that  80
        dirooto?, Of?fC8?, aplOy     O? 881OOYa 8hoU1d 8OCOgt
        8w     mOMT   f?O8         aw       8CU?OO         88   W-Oat      Ofl 8hU?U          O?
        8Jmro     8000WtO.'

               *X0 trust, therororo    tht you 088 hror        118
        with YOU? OpitliOn011tho 8&80t    Htt8r,    8iOOO   it
        will b8 of ralur not only in thm in8tmt C880, but
        will prorldo dir8otion to thi8 OrfiC8    On 8itU8tiOM
        of 8 OWQ8?8bl8  MtU?O  whloh my 8tiOO in tho fUtU?O.’                                       .

              TitlO  HO. ii4, ~8?iiO011’0 AMot8t8d Civil  St8tUt80, 0011-
tpi.nB the  8UtUtO8   83p1h8b10    t0 8nd gOfO?dB&    buildi= 8nd 10&B
8OOOCi8tiO~     in thi8 SbtO.     Dnd0r th* prorloloa8 of Art1010 0018-
7 fOrnoa'8 AnaotatOd Civil St8tUte8,     the wag                                        COMC4i88lOa8rlo
d TOB luponlolon  and oontrel  over  all  build-                                      aad loan as80018-
tlona doing bwlnooo ln this Skta~
                       Artlo         88b-w           8nd        88ti-14, V8='0            AMOtatd   CiVi1
st8tUt00,        8r0      88    r0iia:


                  ~tlolo sala-18. .In 0880 tho Bmklq                C&8-
        81ti8? Of fOX80 8m1           find, U9On dO8tiOO           Of f?0O
        other    lvldoaoo, that 8q bulldin and loan 888oOiatIon
        18 omduotlry       its  burlino80,     in wholo or ia pa-t,     OOa-
        tnw      to 18W, or f8llly.W           00~~~ with th8 18W, that
        it0   8080tO  8r8    1888 tbn     it0    llobllltlu   iaO1Udias a.1
        ita 0891h1 8tOOk, O? oondootln6 it0 btuiJh.08 h 8n PII-
        l8fe uMuthorlr84 a? tnUdUhAt                 DEMO?,  the &Ilkiil6
        Cor:f8oioao?      of Ten8 shall, b:: 8a order in aitily
        8dd?eOOod to th0 prarldont            OS ouab 8OOOOi8tiOn,    diroot
nonor8blo li. A. Jamlooa, g8~8 4



        lttoatioa    th8?8t0 ld OrdO? lcmpll8ao8 dth tho 18w,
        aad tint tho lo8ata bo lnorcoad          to lqtml llabllltlw,
        an4 In moo lwh loaoaiation aMA1 roiuo               or naghot
        to lmpl~ wltk any ouoh or4ar       lawfully    Mda,    or 18 say
        oaao MJ r wh l8aooiatioa       lo larolroat or lo daryor of
        lnaolrur~,     or it0 laoota are   lmpdrod,     th8a   tho bak-
        lag CcrJOOl~O?       O? T0~88 8hUl MWA        It0 OO?tlflOOtO
        ot 8Utho?itT     8nd MT bogla 8a 8OtiOa to nook@ t&8 ohar-
        tO)r Of owh 88OOOhtiOn      ti   SO? a      w   intro&    O? r.-
        08iVO? th8r8Oi ld tho dildi& U9 Of 3”t8 8?l8i?8.,               Aay
        lotlon brgua wdrr      this sootion rkll b8 brought in tio
        COUlltJ   Whorr 8UOh 888OCi'AtiOa             ha8 it8 p?iIiOigcrl
                                                                       91800
        of bwlnooa 8ad In tha a8mo of thq Stat0 of Toua oa ?a-
        l8tiOO Of th0 B8nk1~ COIE818O1OaO?Of TOm8, 8ad Shall
        bo proroautod by the AttOraOy Gon~81.~

                  hrt1010 maa-14;

               'Should th8 dhaking C~i8OiOm8?  Of TO=8 find,
        UpeU lx u in8tio ath8t
                            , tha 8??8i?8 Of w   8uOh 8SOOO1a-
        tloa 8re la umound aondltion 8nd the Ictere8t o? the
        pUbiiC  60~1~6 th8 di88OiUtiOn   Of 8UOh 88SOCiIItiOIi8nd
        th0 Winding Up Of it8 biD888,      it 8hdi  00 ?8?O?t  t0
        the Attoraay  "Jenertilwho rh811 in8titUtO  th8 propor
        prooaodIng8 for that   PUCPO88.”




                  A?thh          0818-15, V.?UOfl’8      #AlllOtit~d  CiVil StrtUtU,
lak88   8 rOtu881       Of      th8 8tV8OCi8tiOn to >errit         8U 8XaaiMtiOll Of
                                                                                   it0
8ff&i?#         Of 8OtiOn t0 Wind Up it8 8rRi?8,
          8 08U88                                                     ?OrfOit it8 Shal'tu,
8nd to llqUid8tO the 8SOOOi8tiOa.

                  Rerrrrlng           to   rirtlolo8818-16, Vernon*8 Annotat8d
Civil    StatUt88,       it     i0 88id       in the OS80 Of i.OnS StfIr Wllld?ng 8ti
LO8Il A8mOi8LiOa              T. Skit8,       153 s. w. (86) alO:


                  ~8ootloa 18 dool8rr           tbt tha  'rlghto      ad
        raudloa      glron       by   the two prOo84lIq 88otioM       am
        cuatiattV8 of 88Oh other, but that a0 inVOlWt8~
        llquldatloa or any u8oal8tlon rh~ll bo 80008p118hmd
        lx o o g88t 8boro provld4d ; th8.t 18 t0l8Tr 8t th8 Suit
        0s tha Attoraor 08U8?81 on In?ormtloal~d~~~t&f
        th8 Bamhla6 Comloalosmr                   of Taxaomw
        rid88 tkt l? thr              court          the 80800 18-
                                                dotomlaoo
                                               th8t
        tiCa' 8f?8i?8 lhOuld be llquid8tOd       and 1t 18 80 OrdOrOd,
        than th8 bmkU&   Comd88lonor      rh8ll rorthwlth kko 908800-
        8iOa Of 8UOh 88oOO18tIOm, it0 8888t8 8nd 8rr8irO.       OOllOOt
’



    Ronorablo ii. A. Jaml8011, pat!rb



           ik     elalr,         pm7 It8 dabtr and oblQation8,                     ad  dlr-
           trlbutr it8 lmatr                   to   thae l8wfull~ ontitld             thrnto-
           flpr          rrportly            lt8    artion    to   th8   oourt    ror 8ppronl.



                      Certain      buildins and loan l88ooiation8                       &*:a mi88d       th8
    qUO8tiOIi    that      th8 AttOrn     08li8N1 b8  80 lUthOrit;l                      t0    bring a   8Uit
    uod8r   Tit18   ti,        lid 888 8P8OiriOauJ
                                8Up=,                  r8qUO8t8d         the &nLin(l      br
    Comlr8lon8r.            *Itor
                             oar8tully OOn8ld8rl8g MtiOl8         8Sla714, 8Uplm,
    and the Cm88    Pi LOnO Stir BUildiIlg    & LOan A88’B.,     V. Stat.,   8Upr8,
    it  i8 our Opinion    that the EUUikifh# cOESi88iOn8r should rpeoirioally
    requut th8 AttOm8y       mnoral to tll. 8Uit to forfeit         the oharter     ot
    a building l8d loan ls8OOiatloa which 18 i88OlV8nt.Or l8 OoDduatiq
    it8   bueinama,  In wholr or in pal,t,    contrfiry to law, or railing to
    cwply with the law, ato, Stated another war, it 18 our oplnlcm
    that the ilfmking Cd88ivIl@r        8hould 8paOlilaally rsQue8t        th8 Attor
    n8~ oonural to do thoro      thing8  rtloh will bring about thr canorlla-
    lion oi the 488ociatlon~r olurter       4nd ii ncto88ury      the ap>olntmont
    ot a reoeir8r    thereof iOr th8 purroae of rtndln- up it8 lWalr8.
                 #m now Ocneid8r th8 88Oond $8tt8r mntlonod in your  ln-
    wiry., 48 note that with ref@rOaOs t0 y>U 88OOnd QX'OpO8ition   you
    oite the call0of Shaw vg Lone St4r Bullding k Loan &iIsoc:l4tlon,40
      . x. (i?d)96&3,holding, among other thing8 that tho &taking Coa-
    L88loner has authority to annul a permit o&     by court aotion   Th
    Th18 Ca80 h44 be8n reVer88d by th8 Co38X188108Of A?QMI18 Oi Teia8
    ln the oa88 of S&W v* &nO Star Wllldlng & LOan .48soCi4tion,91
    s. vi. (al) INS. It 18 stated in thl8 tam:

                 "It 18 held by the Court of Clrll Appeal8 18
          SMtlon   15 of the 1929 Aot 8hould not be giran th8
          con8truotion that it authorlta  th8 Banking Coml8-
          8lonsr to annul a :Jemlt to e0 bU8inO88 In thi8 state
          rlthout a court aotion, becaure suoh a cormtruotlon
          would rendor the act uncon8titutlona.la8 in tlolstlon
           Or   s8OtiY        19    Or     ArtiCh       I,   4ne    sOOtiOn      A Or   ArtiCl8
           B of    our     StEt8        ConstitUtion.
                                             'Alethlnk thi8 holding
           18 error ior  tro raamon8, first,    beoaure  the rrry uord-
           log or the Aot rill persit   of no other OcWtructlom,
           and, 8econd, bwausa 8uoh omstruction doer not rendrr
           th8 Aot riolatirr Of rithar of the above oonstitutional
           prOl18ion8.w

                In the 0880 of Yood8 V. klchlta ?4fi8 Bulldlng L Low
    Association, 96 S; ?i. (Bd) 64, the Su;romo Court Bald:
                                                                                                                           ,




nunorahl8        m.     A* Jti1808, pQ8                       b




                      n l '&ti81U     669 4ti 66&d&      88&,18    8i-
         fatUk8          it tb0 U81U81V8 @?irr) htJ      8t th8 mu-
         b6  COmd88iOn8r      t0 48t8XMiJL8  tk8 aP8lJtib8 81 iM81t~,
         Ud,  if  ha d8tOr8bO8      tbt   Ua aUOOi4th      18 iMO1t8&
         ati hi-     aftOr  WtiC8     tC Mk8  it8df 8OlWJit,    it 18 d.'
         duty Co aatatitbo P82Uit to d0 bP8iM88.           a80 th8 Sink-
         i4    CM!Bi88iOMr                  IS c;iVUl         88rbi8        Oth*P        dUtiO8     in thr
         8t8tUt88     d8fllW$                *hli!h78         htODd8d          to    ~tOVWt         th8
         ~p~m3loa        or an Anaoltant                     8arociaMon             @I thl.8m&8.


         (b&JO    608    th9       C480          Of   ShflW V.         %hltO!l,     08    41,     ?il ti.    ?z'. (#id)
         498).

                      18 rlmt of tlkfor~~olng                            anthorltlms you urm                 rrrprstful-
iy 4dd88d         bbct       it    i8       tb        OdIiM       Or     th i8 eOp 6?t!~~8            th 8t ~h 8D l build
lag 8ad      leas a88oci4tlon                     ia on&ago4 la on illogol, unauthorirod UJ+
84r8,     rrmdulo8t           +nd 18 lnoolvrnt or ooadu8tlng It8 Li-
                              pnOtie8,
1~88, in rbalw or In pet, CCatr4ry to the 149; or falling to otmply
with the 14~. tbe btlnkliy Coamlsolonor shall by 4n cmlor in vrltln(
4ddr4orod to tho prorldent oi 0~03 assoointloa, direct attoa$loa
theroto and crdor u;?;liancr    with the 14~~ and Ch%t tha 488ot8   b8
inOru88d     to lqu41 lisbllltiOS, if the llabil~tloo dr’J greater  t&n
the a804t.8,   ud  in OdOe 8UOh 4@SOciotiO4 r9tU300 and Als~3OtS   t8
o.rply wlm any 8UOP order larfull~ mde,      or in e*ao anl auoh 488OOi-
atlon 10 lnrolront or in .?im,yer  or lasol-.mnoy,or 44aetr as0 lmjmlr86,
than th8         B~ak14           CO&miS8ionOr Or tOX4S                      8h4u         aGaUl     it8     Oartl’fioatr
of authorltr. th0 oMida3nt   01 3 08rtlri04t4 ~i 4w.0rity     0f 4
h;llldiqiona l~.~xocl;tlcn    i8 not to be oc1fUu88d wit..the fortolt-
ur8 or u4noolktlon of 4 ch4rt4r or tL0 oruo4ll4tlon of 4 permit to
a0 bwlwu’   in trrl8 Stotr by 4 rorolgn oorporation  8r   arrocietloa.
                                                                                          Tour4 tory truly
A;:promd      Juw       9,    1944                                                    3cii;U
                                                                             J-T'ZO~XEX                      CP ‘rWM
@rover      ~ollon
Attornor       ci4nsr41 ot T8a48
                                                                             Dy          (S)      .trZoll *11114m8
Ap;lrotedr oglnlon                Camlttu               by                                                   A88i8t4n8
                 B. Y. B., Chmim4r